                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

SIDNEY CLAYTON PARISH                                                 PLAINTIFF

V.                             NO. 4:20CV01066 JM-PSH

SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT

                                              ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Patricia S. Harris and the filed objections. In his objections, Plaintiff argues that

there is overwhelming evidence of a disability. The Court disagrees. There is some evidence in the

record that Plaintiff suffered from a disability due to back, leg, and right knee pain. However, the

Court’s standard of review at this point is not whether some evidence of disability exists. The

Court must determine whether there is substantial evidence to support the ALJ’s decision to deny

benefits. I have reviewed the entire record and find that there is substantial evidence in the record

to support the ALJ’s decision.

        After careful consideration of the Recommendation and the entire record, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted in

its entirety as this Court’s findings.

        IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

judgment is entered in favor of the Defendant.

        DATED this 30th day of June, 2021.



                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE
